Case 1:21-cv-03335-DLC Document15 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ee ee x
LUMINANT ENERGY COMPANY LLC, :
Plaintiff, 2loev3335 (DLC)
-V- ORDER
KOCH ENERGY SERVICES, LLC,
Defendant.
Boo eee x

DENISE COTE, District Judge:

On April 23, 2021, the defendant filed a partial motion to
dismiss the complaint. It is hereby

ORDERED that the plaintiff's opposition is due May 18,
2021.

IT IS FURTHER ORDERED that the defendant’s reply is due
June 1, 2021.

Dated: New York, New York
April 27, 2021

DENISE COTE
United Stdtes District Judge

 
